Kenneth A. Rocco, Judge,
concurring in part and dissenting in part.
{¶ 47} As the writer of Ventura v. Independence (May 7, 1998), Cuyahoga App. No. 72526, 1998 WL 230429, I find myself constrained respectfully to dissent from the majority opinion’s analysis and decision with respect to the first assignment of error.
{¶ 48} Contrary to the majority opinion’s characterization, Ventura did not indicate that “its holding was limited to the facts of that case.” The Ventura decision stated:
{¶ 49} “As he did in the trial court, appellant argues his claims for intentional tort and intentional infliction of emotional distress arise out of his employment relationship with the city; thus, he contends immunity does not apply. However, the court in Ellithorp v. Barberton City School [Dist. Bd. of Edn.] (July 9, 1997), Summit App. No. 18029, [1997 WL 416333,] * * * recently stated as follows:
{¶ 50} “ ‘Because Section 2744.02(B) includes no specific exceptions for intentional torts, courts have consistently held that political subdivisions are immune from intentional tort claims. See, e.g., Wilson [v. Stark Cty. Dept. of Human Serv. (1994), 70 Ohio St.3d 450, 452-453, 639 N.E.2d 105] (claims for fraud and intentional infliction of emotional distress); Farra v. Dayton (1989), 62 Ohio App.3d 487, 576 N.E.2d 807 (claim for intentional interference with business interests); Monesky v. Wadsworth (Apr. 3, 1996), * * * Medina App. No. 2478-*262M, [1996 WL 148655,] * * * (claims for trespass and demolition of a building).
{¶ 51} “ ‘Ms. Ellithorp also argued in the trial court, and has argued on appeal, that Section 2744.09(B) of the Ohio Revised Code provides an exception to sovereign immunity applicable to this case. That Section provides that Chapter 2744 immunity does not apply to civil actions brought by an employee against a political subdivision “relative to any matter that arises out of the employment relationship between the employee and the political subdivision.” The school board has asserted, and this Court agrees, that Section 2744.09(B) is inapplicable to the facts of this case. An employer’s intentional tort against an employee does not arise out of the employment relationship, but occurs outside of the scope of employment. Brady v. Safety-Kleen Corp. (1991), 61 Ohio St.3d 624, 576 N.E.2d 722, paragraph one of the syllabus.’ (Emphasis added.) [Ellithorp at *3.] See, also, Nungester v. Cincinnati (1995), 100 Ohio App.3d 561, 567, 654 N.E.2d 423; Brannon v. Troutman [ (1992), 75 Ohio App.3d 233, 598 N.E.2d 1333]; Marsh v. Oney (Mar. 1, 1993), Butler App. No. CA92-09-165, [1993 WL 64177].
{¶ 52} “This court finds such reasoning persuasive. To paraphrase Wilson, to allow such claims as appellant’s would frustrate the purpose of both Chapter 27U and laws providing for collective bargaining and workers’ compensation; consequently, R.C. 2744.09(B) does not create an exception to immunity for the political subdivision on the facts of this case.” (Emphasis added.) Ventura, 1998 WL 230429, at *7-8.
{¶ 53} I note further that the proposition of law Ventura set forth has been followed, not just, as acknowledged by the majority opinion, in Nielsen-Mayer v. Cuyahoga Metro. Hous. Auth. (Sept. 2, 1999), Cuyahoga App. No. 75969, 1999 WL 685635, and Chase v. Brooklyn City School Dist. (2001), 141 Ohio App.3d 9, 749 N.E.2d 798, but in no less than ten additional subsequent cases, many from other Ohio appellate districts. Lyren v. Wellington (Sept. 1, 1999), Lorain App. No. 98CA007114, 1999 WL 688673 (electrical lineman electrocuted by village power lines); Abdalla v. Olexia (Oct. 6, 1999), Jefferson App. No. 97-JE-43, 1999 WL 803592 (sheriff acquitted of federal charges denied costs of legal representation by county); Engleman v. Cincinnati Bd. of Edn. (June 22, 2001), Hamilton App. No. C-000597, 2001 WL 705575 (teacher injured by student with known violent tendencies); Coolidge v. Riegle, Hancock App. No. 5-02-59, 2004-Ohio-347, 2004 WL 170319, appeal not allowed, 102 Ohio St.3d 1531, 2004-Ohio-3580, 811 N.E.2d 1150; Fabian v. Steubenville (Sept. 28, 2001), Jefferson App. No. 00 JE 33, 2001 WL 1199061 (wastewater-treatment worker injured by chlorine gas); Terry v. Ottawa Cty. Bd. of Mental Retardation & Dev. Disabilities, 151 Ohio App.3d 234, 2002-Ohio-7299, 783 N.E.2d 959 (workers injured by toxic sub*263stances); Fleming v. Ashtabula Area City School Bd. of Edn., Ashtabula App. No. 2006-A-0030, 2008-Ohio-1892, 2008 WL 1777833 (racial-minority teacher’s contract not renewed); Zieber v. Heffelfinger, Richland App. No. 08CA0042, 2009-Ohio-1227, 2009 WL 695533 (county treasurer’s clerk assaulted at work by county auditor’s clerk); and, more recently, Jopek v. Cleveland, Cuyahoga App. No. 93793, 2010-Ohio-2356, 2010 WL 2136468 (police officer accused of using unjustified force), and Grassia v. Cleveland, Cuyahoga App. No. 93647, 2010-Ohio-2483, 2010 WL 2206252 (city worker contracted Legionnaire’s disease).
{¶ 54} The majority opinion thus overlooks the fact that Ventura has been cited numerous times, by this court as well as by other appellate districts, as authority for the position that R.C. 2744.09(B) is inapplicable to actions that allege intentional tort by political subdivision employees against their employer. Moreover, it is not the only case that so holds. See, e.g., Schmitz v. Xenia Bd. of Edn., Greene App. No. 2002-CA-69, 2003-Ohio-213, 2003 WL 139970; Sabulsky v. Trumbull Cty., Trumbull App. No. 2001-T-0084, 2002-Ohio-7275, 2002 WL 31886686, appeal not allowed, 98 Ohio St.3d 1567, 2003-Ohio-2242, 787 N.E.2d 1231.
{¶ 55} Clearly, the greater weight of authority does not support the majority opinion’s disposition of the first assignment of error in this case. It is significant to me that as demonstrated by Coolidge and Sabulsky, the Ohio Supreme Court has had the opportunity, but has declined, to overrule appellate decisions that hold that in the context of employer intentional-tort claims, R.C. 2744.09(B) does not abrogate sovereign immunity. See, e.g., Chase v. Brooklyn City School Dist. (2001), 91 Ohio St.3d 1529, 747 N.E.2d 253.
{¶ 56} Therefore, I dissent from that portion of the opinion. I agree, however, with the majority opinion’s disposition of the second assignment of error.
{¶ 57} Appellees may still pursue their claims against the individual appellants. Moreover, as pointed out in the majority opinion, and as contemplated by Ellithorp in its citation of Wilson, appellees utilized remedies available to them under the collective-bargaining agreement with the CMHA prior to filing this action. Thus, the appellees are not left without recourse in righting the perceived wrongs done to them.
Celebrezze Jr. and Dyke, JJ., concur.
Cooney, J., concurs as to the first assignment of error.